08/26/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                                   Assigned on Briefs July 1, 2021

                                          IN RE L.F., ET AL.

                    Appeal from the Juvenile Court for Franklin County
                       No. 2020-JV-48      Thomas C. Faris, Judge
                         ___________________________________

                                No. M2020-01663-COA-R3-PT
                            ___________________________________


This case involves a petition to terminate parental rights. The petition was filed by the
Tennessee Department of Children’s Services against the biological mother of three minor
children. The petition listed seven grounds for termination of the mother’s parental rights.
After a final hearing on the petition, the trial court terminated Mother’s parental rights,
finding five grounds for termination: (1) abandonment by failing to visit; (2) persistence of
conditions; (3) substantial noncompliance with a permanency plan; (4) failure to manifest
an ability or willingness to parent; and (5) severe child abuse. We affirm the trial court in
part, reverse in part, and remand.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed in
                     part, Reversed in part, and Remanded.

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and FRANK G. CLEMENT, JR., P.J., M.S., joined.

Glen A. Isbell, Winchester, Tennessee, for the appellant, Jamye K.1

Herbert H. Slatery, III, Attorney General and Reporter, and Jordan K. Crews, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.


                                                 OPINION

                              I.       FACTS AND PROCEDURAL HISTORY


        1
           “Because this appeal involves . . . minor [children], all participants will be identified in a manner
that protects the privacy of the minor[s],” such as using only the first name and last initial, or only the
initials, of the participants. In re Bentley D., 537 S.W.3d 907, 909 n.2 (Tenn. 2017).
       Jamye K. (“Mother”) is the biological mother of L.V.F. (born January 2006), K.E.K.
(born July 2018), and K.G.K. (born September 2019) (collectively “the children”). Korey
K. (“Father”) is the biological father of K.E.K. and K.G.K. and the stepfather of L.V.F.2
L.V.F.’s biological father is deceased.

       Prior to the birth of the youngest child, on March 1, 2019, L.V.F.’s school filed a
petition for truancy, alleging that she had accrued a high number of unexcused absences.
The Tennessee Department of Children’s Services (“DCS”) investigated the petition.
During the investigation, thirteen-year-old L.V.F. stated that she had been sexually abused
by Father (her stepfather). Based on these allegations, on March 20, 2019, DCS filed a
petition for an ex parte no contact order between Father and L.V.F. That same day, the
Juvenile Court of Franklin County, Tennessee, entered a restraining and no contact order
against Father, barring him from having any contact with L.V.F. Shortly thereafter, the
juvenile court ordered the parents to submit to drug screens. Mother and Father both tested
positive for several illicit substances. Specifically, Mother tested positive for THC,
oxycodone, methamphetamine, and amphetamine.

       On March 27, 2019, DCS filed a dependency and neglect petition in the juvenile
court. The petition alleged that L.V.F. and K.E.K. were dependent and neglected due to
the parents’ illicit drug use and L.V.F.’s truancy. On the same day, the juvenile court found
that there was probable cause to show that L.V.F. and K.E.K were dependent and
neglected. As a result, the court placed the children in DCS custody and permitted Mother
to have supervised visitation with the children. Subsequently, the parents waived the
adjudicatory hearing on the dependency and neglect petition. On May 13, 2019, the
juvenile court entered an order that found there was clear and convincing evidence to show
that the L.V.F. and K.E.K. were dependent and neglected. The court also barred Mother
from contacting the children but permitted her to attend the children’s medical
appointments.

       On April 16, 2019, prior to the trial court finding that L.V.F. and K.E.K. were
dependent and neglected, DCS coordinated with Mother to draft a Family Permanency
Plan. The plan detailed several responsibilities for Mother, such as: follow court orders
regarding the children and Father, complete alcohol and drug assessments and follow any
related recommendations, complete intensive outpatient alcohol and drug treatment, refrain
from using any illegal drugs, obtain and show proof of a legal income and a stable
residence, and complete a parenting education program. The juvenile court ratified the
plan on April 24, 2019.

      While L.V.F. and K.E.K. were in DCS custody, Mother and Father continued to
have contact. In the summer of 2019, each parent obtained an order of protection against

        2
           Because Mother is the lone appellant in this case, the focus of this section is on Mother’s history
in this case.
                                                    -2-
the other.

       In an effort to complete her permanency plan responsibilities, in June 2019, Mother
began an intensive outpatient program for drug and alcohol treatment. Eventually, Mother
completed the program, but she did not complete the aftercare recommendations. Mother
also completed a parenting class program in August 2019. She continued to maintain her
residence after L.V.F. and K.E.K. entered DCS custody. However, after a foreclosure in
mid to late 2019, Mother relocated to a new residence.

       While L.V.F. and K.E.K. remained in DCS custody, K.G.K. was born in September
2019. Approximately one month before K.G.K. was born, in August 2019, Mother had
tested positive for methamphetamine, amphetamine, and suboxone. Due to Mother’s
positive drug test, the juvenile court barred Mother from having any contact with L.V.F.
and K.E.K. A few days after K.G.K. was born, DCS filed a petition for legal custody of
K.G.K., alleging that she was dependent and neglected and severely abused due to
Mother’s drug use. Thereafter, the juvenile court found that there was probable cause to
show that K.G.K. was dependent and neglected and placed her in DCS custody. Mother
waived the adjudicatory hearing for the DCS petition regarding K.G.K. Accordingly, the
juvenile court entered an order that found K.G.K. was dependent and neglected and she
remained in DCS custody. 3 In a separate order that was entered in November 2019, the
juvenile court also determined that Mother was making some progress on her parenting
plan responsibilities. As a result, the court permitted Mother to have supervised visitation
with the children.

        In October 2019, DCS worked with Mother to draft a revised Family Permanency
Plan. The revised plan listed all three of the children and included many of the same
responsibilities for Mother. Under the revised plan, Mother was also instructed to follow
all aftercare recommendations related to her intensive outpatient treatment. She was also
tasked with visiting the children for a minimum of four hours per month.4 The juvenile
court ratified the plan on October 30, 2019. Another revised Family Permanency Plan was
drafted on January 30, 2020. This revised plan included the same responsibilities for
Mother as the previous two plans. Additionally, Mother was required to maintain a home
that was “free from substantiated perpetrators.” This requirement was added to ensure that
the children would remain safely away from Father, who was a substantiated perpetrator at
the time the final plan was drafted. The juvenile court ratified the final revised plan on
February 19, 2020.



       3
         The court order finding K.G.K. to be dependent and neglected was silent as to the severe
abuse allegation.
       4
          The original Family Permanency Plan permitted Mother to visit L.V.F. and K.E.K., but as we
previously mentioned, between May and November 2019, Mother was barred from contacting the children
outside of their medical appointments.
                                               -3-
        The juvenile court held a review hearing regarding the children on February 19,
2020. After the hearing, the court determined that Mother was not making progress on her
permanency plan responsibilities. As a result, the court suspended Mother’s visitation
rights and barred her from contacting the children.

       On May 26, 2020, DCS initiated the instant case by filing a petition to terminate
Mother and Father’s parental rights. In its petition, DCS asserted seven grounds for
termination of Mother’s parental rights: (1) abandonment for failing to provide a suitable
home; (2) abandonment for failing to visit the children; (3) abandonment for failing to
support the children; (4) persistence of conditions; (5) substantial noncompliance with the
Family Permanency Plans; (6) failing to manifest an ability or willingness to parent; and
(7) severe child abuse. DCS further alleged that it was in the best interest of the children
to terminate Mother’s parental rights.

        Mother filed an answer to the termination petition on October 22, 2020. In her
answer, Mother did not raise a lack of willfulness as an affirmative defense to her alleged
failure to visit or support the children.

      On November 6, 2020, the trial court held a final hearing on the termination petition.
Several witnesses testified at the hearing, including Mother; the DCS family service worker
who was assigned to the case, Christina Cremeans; the foster mother for K.E.K. and
K.G.K.; and L.V.F., who testified in the trial court’s chambers.

       Mother testified on her efforts to complete her permanency plan requirements, her
history of drug use, and L.V.F.’s allegations of sexual abuse. Mother testified that she
believed L.V.F.’s statements about Father sexually abusing her. She stated that she was
“in shock” by the allegations and that it was the first time L.V.F. reported any such abuse.
Although L.V.F. subsequently recanted her allegations, she reasserted the allegations prior
to DCS filing its termination petition. At trial, Mother asserted that she did not encourage
L.V.F. to recant her allegations.

       In regards to her permanency plan responsibilities, Mother claimed that she was
steadily employed since DCS filed its initial dependency and neglect petition. She testified
that she worked at several different companies from April 2019 to spring 2020 (when the
COVID-19 outbreak began). Although Mother testified that she has maintained constant
employment, she also admitted that she is currently receiving unemployment benefits.
Regardless, Mother admitted that she did not provide proof of her employment to DCS for
several employment positions that she held after the children entered DCS custody. Mother
verified that she completed a parenting class program and the initial portion of an intensive
outpatient program for alcohol and drug treatment. As support for the children, in May
2020, Mother made a “lump sum” child support payment of $850.00. Thereafter, Mother
continued to make regular child support payments while the children remained in DCS
custody.
                                            -4-
        Although Mother completed some of her responsibilities in the Family Permanency
Plans, she failed to complete many of the required tasks. At the final hearing, she admitted
that she did not complete the aftercare recommendation of the intensive outpatient
treatment program. Despite Mother being allowed to visit the children between November
2019 and February 2020, she only visited the children one time during this period. Mother
testified that after this period, when a no contact order was reimplemented, Mother did not
make any efforts to lift the no contact order.

       Mother also testified on certain other permanency plan requirements that she failed
to complete. Although Mother obtained a new residence after the children entered DCS
custody, she did not provide DCS with information on her new residence. As a result, DCS
was unable to verify whether the residence was a “safe and stable household.” When
questioned on why she failed to maintain contact with DCS, Mother stated that “[t]here
was no excuse, I should have.”

        At the final hearing, Mother was also questioned on her history of drug use
throughout the case. Mother was subject to random drug tests throughout the custodial
episode. Although Mother passed certain tests, there were multiple instances when she
tested positive for illicit substances. At the final hearing, Mother claimed that several of
the results, including the drug test that indicated she was using methamphetamine while
pregnant with K.G.K., were “false positives” or “inconclusive.” Mother further testified
that, at times, she refused to submit to drug screens “[b]ecause [she] would have failed.”
Mother claimed that if she was drug tested on the day of the final hearing, she would not
test positive for any illicit substances except for potentially THC. The trial judge
questioned whether Mother was under the influence of an illicit substance and ordered a
recess for Mother to submit to a drug test. During the recess, Mother took a drug test and
tested positive for methamphetamine, amphetamine, THC, and benzos.5 When the trial
court indicated that Mother had failed the drug test, Mother admitted to using several
different illegal drugs within a week of the final hearing. After Mother previously stated
that she would only test positive for THC, the trial court stated that it found “very little
credibility on the part of [Mother]” and that it questioned her statements on her other
positive tests being false positives.

       Ms. Cremeans testified that she had been involved with the children since L.V.F.
and K.E.K. first entered DCS custody. She testified on her role in helping draft and
establish Mother’s Family Permanency Plan responsibilities, the contents of the Family
Permanency Plans, her involvement in the case, and her efforts and Mother’s attempts (or
lack thereof) to complete the permanency plan requirements. Ms. Cremeans verified that
Mother completed her parenting classes and an intensive outpatient program. However,

       5
          It is evident from the transcript of the proceedings that the Court was referring to
unidentified Benzodiazepines simply as “benzos.”
                                            -5-
she stated that Mother violated several requirements under the plans, including the directive
to not allow a “substantiated perpetrator” to live in her home. Ms. Cremeans explained
that Mother violated this requirement by allowing Father to live in the home after he was
substantiated. She testified that she previously witnessed Father at Mother’s residence and
outside of the children’s medical appointments. She further stated that Mother’s contact
with Father violated the no contact orders that the parents obtained against each other,
which made her home unsuitable for the children.

        There were various times throughout the custodial episode when Mother did not
respond to Ms. Cremeans or refused to follow the directives of DCS. When Mother was
permitted to have therapeutic visitation with the children between November 2019 and
February 2020, DCS attempted to contact Mother several times. According to Ms.
Cremeans, those attempts were largely unsuccessful. She explained that the no contact
order between Mother and the children was reimplemented in February 2020 because
Mother was contacting L.V.F. without DCS’s permission. She also testified that Mother
would not cooperate to allow Ms. Cremeans to verify the suitability of Mother’s new home
and that Mother never provided proof of an income. Although Mother submitted to random
drug screens throughout the custodial episode (many of which indicated Mother was using
illegal drugs), Ms. Cremeans testified that there were several instances when Mother would
thwart her attempts to conduct drug screens. Although Mother was initially responsive to
DCS, near the end of 2019, Mother ceased communicating with Ms. Cremeans.

       Ms. Cremeans detailed Mother’s recent criminal history. In March 2020, Mother
pled guilty to two counts of passing a worthless check. The worthless check offenses took
place in January 2019. As a result of her guilty plea, Mother was sentenced to one year of
probation. On July 24, 2020 Mother was arrested for fabricating or tampering with
evidence and for possession of drug paraphernalia. Her arrest resulted in an additional
charge for violating her probation. At the time of the final hearing in November 2020,
these charges were pending.

       The foster mother for K.E.K. and K.G.K.6 also testified at the final hearing. The
foster mother stated that K.E.K. was initially placed in a separate foster home and that he
entered her home in October 2019. K.G.K. entered the foster mother’s home in September
2019, only a few days after she was born. She testified that K.G.K. had feeding and
stomach issues when she first entered the home. However, by the time of the final hearing,
those concerns had been remedied. The foster mother stated that both K.E.K. and K.G.K.
are doing “excellent” in the home and that they have bonded with the foster family. The
foster mother further testified that she had allowed Mother to contact her ever since the
children entered her custody. Despite her welcoming communication with Mother, she
stated that Mother contacted her only two times since K.E.K. and K.G.K entered her
custody. The foster mother stated that her family would “[a]bsolutely” adopt K.E.K. and

       6
           L.V.F. was placed in a separate foster home than the other children.
                                                    -6-
K.G.K. if they become available for adoption.

        The last witness to testify at the final hearing was L.V.F., who testified in the trial
court’s chambers. L.V.F. testified on the events regarding her sexual abuse allegations
against Father. She stated that Mother did not know about the abuse until after L.V.F.
informed the authorities. According to L.V.F., when Mother learned of the allegations,
“she just kind of shook her head . . . [and] acted like it was not a big deal.” She explained
that Mother encouraged her to recant her allegations and that “[Mother] made [her] feel
terrible.” Despite Mother encouraging L.V.F. to recant her allegations, L.V.F. reaffirmed
that the abuse did occur.

       L.V.F. also stated that she wants the termination proceeding to go forward and that
she is comfortable with K.E.K. and K.G.K. being adopted. When asked whether she
wanted to be adopted, L.V.F. stated that she wanted to remain near her siblings. 7

       At the conclusion of the final hearing, the trial court rendered an oral ruling. Its
ruling was memorialized in a written order that was entered on December 3, 2020.

        In its written order, the trial court found that Mother’s testimony was not credible
and that DCS established multiple grounds for termination of her parental rights.
Specifically, the court found five grounds for termination: (1) abandonment by failing to
visit; (2) persistence of conditions; (3) substantial noncompliance with the permanency
plans; (4) failure to manifest an ability or willingness to parent; and (5) severe child abuse.
Under its severe child abuse finding, the court explained that Mother failed to protect
L.V.F. by pressuring her to recant her statements and by continuing to associate with
Father. Additionally, the trial court found that DCS failed to establish the grounds of
abandonment by failing to provide a suitable home and abandonment by failing to provide
support.8 Having found multiple grounds to terminate Mother’s parental rights, the trial
court further found that termination of Mother’s rights was in the best interest of the
children. As a result, the court terminated Mother’s parental rights.9

        Mother timely appealed.

                                         II.     ISSUES PRESENTED

        Mother raises two issues on appeal, which we have reworded:

        7
            Ms. Cremeans explained that L.V.F. has “mixed feelings about adoption” because she has a “strict
criteria for what she wants for her future.”
          8
            On appeal, DCS does not take issue with the trial court’s findings on these grounds.
          9
            The trial court also terminated Father’s parental rights, finding seven grounds for termination: (1)
abandonment by failing to provide a suitable home; (2) abandonment by failing to visit; (3) abandonment
by failing to support; (4) persistence of conditions; (5) substantial noncompliance with the permanency
plans; (6) failure to manifest an ability or willingness to parent; and (7) severe child abuse.
                                                     -7-
       1. Whether DCS established grounds to terminate Mother’s parental rights; and

       2. Whether it is in the best interest of the children to terminate Mother’s parental
          rights.

      For the reasons stated herein, we affirm the trial court’s decision to terminate
Mother’s parental rights, reverse the finding of “severe child abuse” as a ground for
termination, and remand.

                   III.   STANDARDS IN PARENTAL TERMINATION CASES

        “A parent’s right to the care and custody of her child is among the oldest of the
judicially recognized fundamental liberty interests protected by the Due Process Clauses
of the federal and state constitutions.” In re Carrington H., 483 S.W.3d 507, 521 (Tenn.
2016). “No civil action carries with it graver consequences than a petition to sever family
ties irretrievably and forever.” In re Kaliyah S., 455 S.W.3d 533, 556 (Tenn. 2015).
However, parental rights are not absolute. In re Carrington H., 483 S.W.3d at 522.

        A party wishing to terminate the parental rights of another must prove two elements:
(1) that there is at least one ground for termination; and (2) that terminating parental rights
is in the best interest of the child. Tenn. Code Ann. § 36-1-113(c); In re Gabriella D., 531
S.W.3d 662, 681 (Tenn. 2017). To ensure a parent’s fundamental liberty interest is
adequately protected, certain procedural safeguards are afforded to parents in termination
cases. In re Carrington H., 483 S.W.3d at 522. One such safeguard is that the petitioner
must prove both elements by clear and convincing evidence. Id.; In re Dakota C.R., 404
S.W.3d 484, 496 (Tenn. Ct. App. 2012). Clear and convincing evidence “establishes that
the truth of the facts asserted is highly probable and eliminates any serious or substantial
doubt about the correctness of the conclusions drawn from the evidence.” In re Audrey S.,
182 S.W.3d 838, 861 (Tenn. Ct. App. 2005) (citations omitted). It must “eliminate[] any
serious or substantial doubt about the correctness of these factual findings.” In re
Carrington H., 483 S.W.3d at 522 (quoting In re Bernard T., 319 S.W.3d 586, 596 (Tenn.
2010))

       In regard to this Court’s role in cases that involve the termination of parental rights:

              Rule 13(d) of the Tennessee Rules of Appellate Procedure supplies
       the standard that governs an appellate court’s review of a trial court’s
       determination in a parental termination proceeding. Under Rule 13(d),
       appellate courts review factual findings de novo with a presumption of
       correctness, unless the evidence preponderates otherwise. A trial court’s
       determination as to whether facts amount to clear and convincing evidence
       supporting termination of parental rights is a conclusion of law. As such, an
                                            -8-
       appellate court reviews this determination de novo, affords no deference to
       the trial court’s decision, and makes its own determination about whether the
       facts amount to clear and convincing evidence of the elements necessary to
       terminate parental rights.

In re Neveah M., 614 S.W.3d 659, 673-74 (Tenn. 2020) (citations omitted).

                                      IV.    DISCUSSION

        At the outset of our discussion, we note that the termination of Father’s parental
rights is not a subject of this Opinion. Shortly after the children entered DCS custody,
Father ceased responding to inquiries by DCS or his attorney. Father was absent from the
final hearing on the termination petition, and his counsel indicated that he had not spoken
with Father for an extended period of time. After the trial court entered its final written
order that terminated the parents’ parental rights, Father did not file a notice of appeal.
Despite his absence and lack of communication, counsel for Father filed a brief on his
behalf. In the brief, Father’s counsel states that he has not spoken with Father for a
significant period of time and that, as a result, he cannot say whether Father opposes the
termination of his parental rights.

        In a proceeding involving the potential termination of parental rights, our Supreme
Court has stated that “no appeal should be taken . . . without specific authorization from
the client.” In re Bentley D., 537 S.W.3d at 914, 914 n.7 (discussing other states that “have
confirmed the importance of a party’s consent to an appeal in a termination of parental
rights case”). As we stated, Father did not appear for the final hearing. Father’s counsel
states that there has been a lack of contact with his client and that he “cannot say whether
[Father] opposes the termination of parental rights.” He goes on to state that he did not
have “specific authorization” to file a notice of appeal on behalf of Father, but avers that
he has the authority to contest the court’s findings against Father based upon this Court’s
ruling in In re David S., No. E2019-01190-COA-R3-PT, 2020 WL 1303733 (Tenn. Ct.
App. Mar. 18, 2020). We disagree. In In re David S., the trial court terminated the parental
rights of both parents. Id. at *3. Although the father took the appropriate steps to challenge
the trial court’s decision, the mother did not make an appearance in the appeal or participate
in the appeal in any way. Id. at *4. Prior to the final hearing, despite receiving service of
process, “[the m]other was not provided any date regarding the initial hearing.” Id. at *7.
On appeal, this Court determined that the mother did not receive sufficient notice of the
termination proceedings and “was never properly served.” Id. at *4. Although the mother
did not make an appearance or otherwise participate in the appeal, this Court stated that
“considerations of due process and fundamental fairness require us to address the manner
in which [the m]other’s parental rights were terminated.” Id. However, in the present case,
the record indicates that Father received adequate service of process for the termination
proceedings. After filing its petition to terminate the parents’ parental rights, DCS and the
trial court took the appropriate steps to ensure that Father received service by publication.
                                              -9-
See Tenn. Code Ann. §§ 21-1-204 (stating the requirements to serve a party by publication),
37-1-125(a) (stating that a party to a juvenile court proceeding may be served by
publication under § 21-1-204 “[i]f, after reasonable effort, [the] party cannot be found, or
the party’s postal address cannot be ascertained, regardless of whether the party is within
this state”). The trial court appointed counsel for Father and then specifically found that
“[p]ublication was completed for proper service regarding [Father].” As such, the concerns
in In re David S. are not present here.

       Because there is no indication in the record that Father authorized his counsel to
proceed with an appeal on his behalf, it is appropriate for this Court to disregard the brief
filed on his behalf. We believe that our holding “strikes the appropriate balance between
protecting the fundamental rights of parents and acting in the best interests of children.” In
re Bentley D., 537 S.W.3d 907, 914-15 (Tenn. 2017). See also In re Carrington H., 483
S.W.3d at 533 (“Due process unquestionably requires States to provide parents with
fundamentally fair procedures, but it does not require States to ignore the other interests at
stake in parental termination proceedings.”).

       Although the termination of Father’s parental rights is not at issue in this appeal, we
will proceed to review the trial court’s decision to terminate Mother’s parental rights.

                                   A. Grounds for Termination

       According to the Supreme Court’s directive in In Re Carrington H., “in an appeal
from an order terminating parental rights the Court of Appeals must review the trial court’s
findings as to each ground for termination and as to whether termination is in the child’s
best interests, regardless of whether the parent challenges these findings.” 483 S.W.3d at
525-26. In this case, the trial court found that there were five grounds for termination of
Mother’s parental rights. Therefore, we will address each ground in turn.

                              1. Abandonment by Failing to Visit

        In Tennessee Code Annotated section 36-1-113(g), abandonment is listed as the first
potential ground for termination of parental rights.10 The statutory scheme provides several
alternative definitions of abandonment in Tennessee Code Annotated section 36-1-102(1),
including situations when a parent fails to visit his or her child. See Tenn. Code Ann. §
36-1-102(1)(A)(i). Under section 36-1-102(1)(A)(i), “abandonment” occurs when a parent
fails to visit the child for a period of four consecutive months immediately preceding the
filing of a petition to terminate parental rights. Id.

       DCS initiated the present case by filing its termination petition on May 26, 2020.

       10
        The portions of the Code discussed in this Opinion are cited according to how they appeared
when DCS initiated this case on May 26, 2020.
                                              - 10 -
Accordingly, the relevant four-month period under Tennessee Code Annotated section 36-
1-102(1)(A)(i) is from January 26, 2020, to May 25, 2020. It is undisputed that Mother
did not visit the children at any point during this four-month period. In fact, Mother’s only
visit with the children after they entered DCS custody took place in November 2019,
outside of the relevant four-month period. Mother failed to visit the children despite DCS
making multiple attempts to arrange therapeutic visitations. At the final hearing, Ms.
Cremeans testified that she made several attempts to contact Mother between November
2019 and February 2020. Mother admitted that she failed to remain in contact with DCS.

       On appeal, Mother argues that her failure to visit the children is excused because of
the no contact order between Mother and the children that was reimplemented on February
19, 2020. Mother’s argument fails to recognize that approximately one month of the
applicable four-month period took place prior to the no contact restriction being
reimplemented. During that time, Mother did not make efforts to coordinate visits with
DCS. Further, the no contact order between Mother and the children raises the issue of
whether Mother’s failure to visit was willful. “Effective July 1, 2018, the General
Assembly amended Tennessee Code Annotated [section] 36-1-102(1) to render the absence
of willfulness to be solely an affirmative defense . . . .” In re Jude M., 619 S.W.3d 224,
236 (Tenn. Ct. App. 2020). Meaning, because this case was initiated in May 2020, DCS
was not required to prove that Mother’s failure to visit was “willful” in order to establish
the ground of “abandonment” under subsection -102(1)(A)(i). Instead, Mother was
permitted to raise a lack of willfulness as an affirmative defense to abandonment. See
Tenn. Code Ann. § 36-1-102(1)(I). However, in Mother’s answer to the termination
petition, she did not raise a lack of willfulness as an affirmative defense. As a result, she
has waived this issue. See Pratcher v. Methodist Healthcare Memphis Hosps., 407 S.W.3d
727, 735 (Tenn. 2013) (citing Tenn. R. Civ. P. 12.08) (stating that “[a]s a general rule, a
party waives an affirmative defense if it does not include the defense in an answer or
responsive pleading”); In re Imerald W., No. W2019-00490-COA-R3-PT, 2020 WL
504991, at *4 n.5 (Tenn. Ct. App. Jan. 31, 2020) (stating that a parent waives a lack of
willfulness as an affirmative defense when the parent fails to raise the defense at trial).11

        It is undisputed that Mother did not visit the children during the applicable four-
month period under Tennessee Code Annotated section 36-1-102(1)(A)(i). Additionally,
Mother waived a lack of willfulness as an affirmative defense to abandonment.
Accordingly, we affirm the trial court’s conclusion that Mother abandoned the children by
failing to visit.

                                     2. Persistence of Conditions

        “Persistence of conditions” is another ground for termination of parental rights.

        11
          We also note that, at the final hearing, Mother admitted that she made no efforts to lift the no
contact order.
                                                 - 11 -
Under Tennessee Code Annotated section 36-1-113(g)(3)(A), the ground of “persistence
of conditions” is present when:

       The child has been removed from the home or the physical or legal custody
       of a parent or guardian for a period of six (6) months by a court order entered
       at any stage of proceedings in which a petition has been filed in the juvenile
       court alleging that a child is a dependent and neglected child, and:

              (i)   The conditions that led to the child’s removal still persist,
                    preventing the child’s safe return to the care of the parent or
                    guardian, or other conditions exist that, in all reasonable
                    probability, would cause the child to be subjected to further
                    abuse or neglect, preventing the child’s safe return to the care of
                    the parent or guardian;

              (ii) There is little likelihood that these conditions will be remedied
                   at an early date so that the child can be safely returned to the
                   parent or guardian in the near future; and

              (iii) The continuation of the parent or guardian and child relationship
                    greatly diminishes the child’s chances of early integration into a
                    safe, stable, and permanent home.

       The necessary order of removal is “the threshold consideration” for this ground. In
re Alleyanna C., No. E2014-02343-COA-R3-PT, 2015 WL 4773313, at *14 (Tenn. Ct.
App. Aug. 10, 2015). The failure to remedy the conditions that led to the removal need not
be willful. In re Jaylah W., 486 S.W.3d 537, 556 (Tenn. Ct. App. 2015). The “persistent
conditions” may include the original conditions that caused the child to be removed from
the parent’s custody or others that “in all reasonable probability would cause a child to be
subjected to ‘further abuse and neglect.’” In re Audrey S., 182 S.W.3d at 872 (citing Tenn.
Code Ann. § 36-1-113(g)(3)(A)(i)). When DCS’s sustained efforts to “improve the
parenting abilities . . . have proved ineffective, the conclusion that there is little likelihood
of such improvement as would allow the safe return of the child to the parent in the near
future is justified.” In re T.S., No. M1999-01286-COA-R3-CV, 2000 WL 964775, at *7
(Tenn. Ct. App. July 13, 2000).

      Turning our attention to the facts of this case, L.V.F. and K.E.K. were removed from
Mother’s custody on March 27, 2019, after DCS filed a petition that alleged they were
dependent and neglected. In September 2019, a few days after K.G.K. was born, DCS filed
another petition that alleged K.G.K. was dependent and neglected due to Mother’s drug
use during her pregnancy. On September 10, 2019, the juvenile court removed K.G.K.
from Mother’s custody, finding that there was probable cause to show that she was
dependent and neglected. The petition to terminate Mother’s parental rights was filed on
                                            - 12 -
May 26, 2020 and the final trial occurred on November 6, 2020. Therefore, all three of the
children were clearly removed from Mother’s custody for more than six months. See Tenn.
Code Ann. § 36-1-113(g)(3)(A).

       L.V.F. and K.E.K. were removed from Mother’s custody after Mother tested
positive for several illegal drugs. After Mother waived an adjudicatory hearing, the
juvenile court adjudicated L.V.F. and K.E.K. dependent and neglected on May 13, 2019.
Similarly, K.G.K. was removed from Mother’s custody after Mother tested positive for
multiple illegal drugs while she was pregnant with K.G.K. K.G.K. was adjudicated
dependent and neglected by the juvenile court on November 5, 2019. The record is clear
that Mother’s drug issues continued to persist up until the final hearing.

        Although Mother completed intensive outpatient treatment for her illegal drug use,
she did not complete the aftercare component of the program. Additionally, Mother asserts
that multiple negative drug screens indicate that she made attempts to adjust the
circumstances of her life. Mother is correct in that she passed multiple drug screens in
August 2019. However, as a whole, the record indicates that Mother’s drug use persisted
after the children entered DCS custody. Since the children entered DCS custody, Mother
failed several drug tests, often testing positive for methamphetamine, amphetamine, and
THC. At the final hearing, Mother admitted that she often refused to submit to drug screens
because she knew that she would have failed. On the day of the final hearing, Mother
submitted a drug test and tested positive for methamphetamine, amphetamine, THC, and
benzos. Thereafter, Mother testified that she used several illegal drugs less than a week
before the hearing.

        Aside from Mother’s drug use, other conditions persisted to prevent the safe return
of the children to Mother’s custody. At the time of the final hearing, Mother was on
probation and had pending criminal charges for fabricating or tampering with evidence and
for possession of drug paraphernalia. Additionally, Ms. Cremeans testified that Mother’s
previous home was unsuitable for the children because Mother continued to associate with
Father, which violated no contact orders between Mother and Father. Although Mother
later moved to a new residence, she did not allow Ms. Cremeans to examine the home to
verify its suitability. Regardless of whether Ms. Cremeans examined the physical aspects
of the new home, Mother continues to use illegal drugs and engage in criminal activity. As
a result, Mother’s inability to provide a suitable home is a condition that continues to
prevent the safe return of the children.

       Considering the length of time that the children have been in DCS custody, and the
sustained efforts by Ms. Cremeans to help improve Mother’s circumstances, we find that
“[t]here is little likelihood that these conditions will be remedied at an early date so that
the child[ren] can be safely returned to [Mother] in the near future.” See Tenn. Code Ann.
§ 36-1-113(g)(3)(A)(ii); see also In re T.S., 2000 WL 964775, at *7. Many of Ms.
Cremeans’s efforts to assist Mother were either unsuccessful or thwarted by Mother.
                                             - 13 -
        Pursuant to section 36-1-113(g)(3)(A)(iii), we further find that the continuation of
the children’s relationship with Mother would “greatly diminish[] [their] chances of early
integration into a safe, stable, and permanent home.” K.E.K. and K.G.K. are thriving in a
pre-adoptive home. The young children have bonded with the foster family, and the foster
mother indicated that the family intends to adopt them if they become available. Although
L.V.F. has “mixed feelings” about being adopted, placement of the children in a pre-
adoptive foster home is not required to find that the final element of persistence of
conditions under Tennessee Code Annotated § 36-1-113(g)(3)(A)(iii). See, e.g., In re
Kayden A., No. W2020-00650-COA-R3-PT, 2021 WL 408860, at *2, *10 (Tenn. Ct. App.
Feb. 5, 2021); In re Bryson B., No. E2019-00729-COA-R3-PT, 2019 WL 6487241, at *5-
6 (Tenn. Ct. App. Dec. 2, 2019); In re Jeffery B., No. W2012-00924-COA-R3-PT, 2012
WL 4854719, at *15, *18 (Tenn. Ct. App. Oct. 12, 2012). Despite the tumultuous nature
of this case, L.V.F. is described as an intelligent, mature, and goal-oriented child who earns
high grades in school. Although she is hesitant about the prospect of adoption, L.V.F. has
flourished since entering DCS custody. “The purpose behind the ‘persistence of
conditions’ ground for terminating parental rights is ‘to prevent the child’s lingering in the
uncertain status of foster child if a parent cannot within a reasonable time demonstrate an
ability to provide a safe and caring environment for the child.’” In re Jaylah W., 486
S.W.3d at 556 (quoting In re Dakota C.R., 404 S.W.3d at 499). Accordingly, the
continuation of the children’s relationship with Mother greatly diminishes their chances of
integrating into a “safe, stable, and permanent home.”

      For these reasons, we find that DCS has satisfied the elements of Tennessee Code
Annotated section 36-1-113(g)(3). Thus, we further find that it has established “persistence
of conditions” as a ground for termination of Mother’s parental rights.

                3. Substantial Noncompliance with the Permanency Plans

       In Tennessee, DCS is required “to prepare a permanency plan for each child in foster
care under its supervision.” In re K.F., No. M2008-01742-COA-R3-PT, 2009 WL
1025829, at *6 (Tenn. Ct. App. Apr. 14, 2009). Permanency plans are developed to help
ensure each foster child receives adequate care. In re Jamel H., No. E2014-02539-COA-
R3-PT, 2015 WL 4197220, at *7 (Tenn. Ct. App. July 13, 2015). Under Tennessee Code
Annotated section 36-1-113(g)(2), one potential ground for termination of parental rights
is present if “[t]here has been substantial noncompliance by the parent . . . with the
statement of responsibilities in a permanency plan.” To terminate a parent’s parental rights
under this ground, the parent’s noncompliance with the plan must be substantial and the
plan’s requirements must be “reasonable and related to remedying the conditions which
necessitate[d] foster care placement.” In re Valentine, 79 S.W.3d 539, 547 (Tenn. 2002).

      Analyzing a parent’s compliance with a permanency plan “involves more than
merely counting up the tasks in the plan to determine whether a certain number have been
                                           - 14 -
completed[.]” In re Carrington H., 483 S.W.3d at 537 (citing In re Valentine, 79 S.W.3d
at 547) (emphasis added). “Trivial, minor, or technical deviations from a permanency
plan’s requirements will not be deemed to amount to substantial noncompliance.” Dep’t
of Children’s Servs. v. T.M.B.K., 197 S.W.3d 282, 293 (Tenn. Ct. App. 2006). Instead,
DCS must show “that the parent’s noncompliance is substantial in light of the degree of
noncompliance and the importance of the particular requirement that has not been met.”
In re M.J.B., 140 S.W.3d 643, 656 (Tenn. Ct. App. 2004) (citing In re Valentine, 79 S.W.3d
at 548-49; In re Z.J.S., No. M2002-02235-COA-R3-JV, 2003 WL 21266854, at *12 (Tenn.
Ct. App. June 3, 2003)). When analyzing this ground, “[o]ur concern is with the parent’s
efforts to comply with the plan, not the achievement of the plan’s desired outcomes.” In
re Daniel B., Jr., No. E2019-01063-COA-R3-PT, 2020 WL 3955703, at *5 (Tenn. Ct. App.
July 10, 2020) (citing In re B.D., No. M2008-01174-COA-R3-PT, 2009 WL 528922, at *8
(Tenn. Ct. App. Mar. 2, 2009)) (emphasis added).

        In the present case, three versions of a Family Permanency Plan were developed and
ratified by the juvenile court. The plan was first drafted on April 16, 2019, and ratified on
April 24, 2019. The initial version of the plan listed L.V.F. and K.E.K. as the subject
children. On October 8, 2019, the plan was revised to list all three of the children. The
juvenile court ratified the revised plan on October 30, 2019. The plan was revised a final
time on January 30, 2020, and ratified on February 19, 2020. The three versions of the
plan included several requirements for Mother, including following court orders regarding
the children and Father, completing alcohol and drug assessments and following any
related recommendations, completing intensive outpatient alcohol and drug treatment and
following all aftercare recommendations, refraining from using any illegal drugs, obtaining
and showing proof of a legal income and a stable residence, completing a parenting
education program, visiting the children on a regular basis, and maintaining a home that
was “free from substantiated perpetrators.” The children entered DCS custody due to
Mother’s use of illegal drugs and due to concerns regarding her ability to care for and
protect the children. We find Mother’s responsibilities under the permanency plans
reasonable and related to remedying those conditions.

       During the children’s time in DCS custody, Mother has made minimal efforts to
complete her permanency plan requirements. Although she completed an intensive
outpatient program for drug and alcohol treatment, she never participated in the
recommended aftercare treatment. At the final hearing, Mother claimed that she did not
complete the treatment because she went into labor with K.G.K. However, the trial court
explicitly found that Mother’s testimony was not credible, and we afford considerable
deference to the weight and credit that a trial court places on a witness’s testimony. See
Kelly v. Kelly, 445 S.W.3d 685, 692 (Tenn. 2014). Similarly, Mother claimed that she sent
DCS proof of her employment, but Ms. Cremeans testified that no such proof was provided.
The final version of the permanency plan instructed Mother to regularly visit the children.
As we previously discussed, Mother visited the children only one time since they entered
DCS custody, and she admitted to making no efforts to lift the February 2020 no contact
                                           - 15 -
order regarding the children. Further, Mother did not make efforts to satisfy the
requirements related to establishing a suitable home. Initially, she continued to allow
Father to frequent her residence, which violated no contact orders between the parents.
According to Ms. Cremeans, the parents’ violation of the no contact orders made the home
unsuitable by DCS standards. When Mother changed residences, she did not contact DCS
to allow Ms. Cremeans to examine the suitability of the home.

       As we have discussed at length, Mother’s illegal drug use has persisted since the
children entered DCS custody. She tested positive for illegal drugs several times
throughout this case, including the day of the final hearing. Considering the primary
concern when the children entered DCS custody was Mother’s drug use, we find the
directives to abstain from illegal drug use and to complete all treatment recommendations
particularly important. Therefore, Mother’s noncompliance with the drug-related
responsibilities under the plans was substantial.

       Taken together, we cannot say that Mother’s noncompliance with the permanency
plans was simply “[t]rivial, minor, or technical deviations” from the requirements. See
T.M.B.K., 197 S.W.3d at 293. Instead, we find that Mother’s noncompliance was
substantial. Therefore, we affirm the trial court’s finding that there was clear and
convincing evidence to terminate Mother’s parental rights under Tennessee Code
Annotated section 36-1-113(g)(2).

                4. Failure to Manifest an Ability or Willingness to Parent

      The next ground that we must address is listed in Tennessee Code Annotated section
36-1-113(g)(14). This section of the Code states that parental rights may be terminated
when:

       [a] parent or guardian has failed to manifest, by act or omission, an ability
       and willingness to personally assume legal and physical custody or financial
       responsibility of the child, and placing the child in the person’s legal and
       physical custody would pose a risk of substantial harm to the physical or
       psychological welfare of the child.

Tenn. Code Ann. § 36-1-113(g)(14). As indicated in the text of subsection 113(g)(14), to
succeed under this ground, a petitioner must prove two elements by clear and convincing
evidence. First, the petitioner must prove that the “parent or legal guardian failed to
manifest an ability and willingness to personally assume legal and physical custody or
financial responsibility of the child.” In re Neveah M., 614 S.W.3d at 674. Second, the
petitioner must establish that “placing the child in the parent’s legal and physical custody
would pose a risk of substantial harm to the physical or psychological welfare of the child.”
Id.

                                           - 16 -
        In In re Neveah M., the Tennessee Supreme Court detailed the proper interpretation
of the first element of this ground. Id. at 674-75. The Court stated that the petitioner
satisfies the first element of this ground if “a parent or guardian has failed to manifest either
[an] ability or willingness” to parent the child. Id. at 677. Meaning, this element places “a
conjunctive obligation on a parent or guardian to manifest both an ability and willingness
to personally assume legal and physical custody or financial responsibility for the child.”
Id.

       Applying the Supreme Court’s directive in In re Neveah M. to the facts of this case,
we find that Mother failed to manifest an ability and willingness to assume custody or
financial responsibility of the children. When considering whether the parent has
demonstrated an ability, “we focus on ‘the parent’s lifestyle and circumstances.’” In re
Jaxx M., No. E2018-01041-COA-R3-PT, 2019 WL 1753054, at *9 (Tenn. Ct. App. Apr.
17, 2019) (quoting In re Cynthia P., No. E2018-01937-COA-R3-PT, 2019 WL 1313237,
at *8 (Tenn. Ct. App. Mar. 22, 2019)). When analyzing the willingness of a parent, “we
look for more than mere words” and consider whether the parent has attempted “to
overcome the obstacles that prevent [her] from assuming custody or financial responsibility
of the child.” Id. “A lack of effort can undercut a claim of willingness.” Id.

        Mother has failed to manifest an ability to assume custody of the children due to her
ongoing drug use and her unresolved legal issues. Similarly, although she claims that she
was employed at various times throughout this case, at the time of the final hearing, she
admitted that she was no longer employed and that she was reliant on unemployment
assistance. Mother’s claim that she is willing to regain custody and financial responsibility
of the children appears to be mere words. Recent events indicate that she continues to live
an unstable lifestyle that is filled with illegal drug use and criminal activity. Rather than
attempt to overcome these obstacles, Mother admitted that she made no effort to lift the no
contact order that was implemented in February 2020. Therefore, we find that there is clear
and convincing evidence to support the trial court’s conclusion regarding the first element
of this ground.

       For similar reasons, we further find that there is clear and convincing evidence to
show that placing the children in the custody of Mother would subject them to a risk of
substantial harm. Mother’s current lifestyle is not the appropriate setting for raising
children. She continues to use illegal drugs and has pending criminal charges. These
unresolved issues present “a real hazard or danger that is not minor, trivial, or
insignificant.” In re Braelyn S., No. E2020-00043-COA-R3-PT, 2020 WL 4200088, at
*17 (Tenn. Ct. App. July 22, 2020) (quoting In re Maya R., No. E2017-01634-COA-R3-
PT, 2018 WL 1629930, at *7 (Tenn. Ct. App. Apr. 4, 2018)). In contrast, the children are
thriving in their current foster placements. Although L.V.F. is placed in a separate foster
home than K.E.K. and K.G.K., she is receiving high grades in school, is receiving regular
counseling, and has exhibited mature and goal-oriented aspirations. K.E.K. and K.G.K.
have bonded with their foster family and have adapted well to entering a new home.
                                           - 17 -
K.G.K. entered the foster home with health concerns, but the foster mother explained that
those concerns have subsided and that she is healthy. Considering the record as a whole,
we agree with the trial court that returning the children to Mother’s custody would likely
cause the children substantial physical or psychological harm.

       In sum, we find that DCS satisfied both prongs of Tennessee Code Annotated
section 36-1-113(g)(14) as a ground for termination of Mother’s parental rights. Therefore,
we affirm the trial court’s conclusion regarding the ground of failure to manifest an ability
or willingness to parent the children.

                                          5. Severe Child Abuse

       Pursuant to Tennessee Code Annotated section 36-1-113(g)(4), a court may
terminate a parent’s parental rights when “[t]he parent . . . has been found to have
committed severe child abuse, as defined in § 37-1-102, under any prior order of a court or
is found by the court hearing the petition to terminate parental rights or the petition for
adoption to have committed severe child abuse against any child.” Under section 37-1-
102, there are five alternative definitions of “severe child abuse.” See Tenn. Code Ann. §
37-1-102(b)(27)(A)-(E). In its brief on appeal, DCS concedes that “[t]he trial court did not
specify which of those definitions it was relying on[.]”

        This Court reviewed a similar order in In re S.S.-G., No. M2015-00055-COA-R3-
PT, 2015 WL 7259499 (Tenn. Ct. App. Nov. 16, 2015). We noted that the ground of severe
child abuse contained in Tennessee Code Annotated section 36-1-113(g)(4) “refers to
definitions contained in another statute, i.e., Tennessee Code Annotated Section 37-1-102.”
Id. at *12. We explained that “Tennessee Code Annotated Section 37-1-102(b)(21)12
contains several definitions of what constitutes ‘severe child abuse’ for purposes of
termination of parental rights under Tennessee Code Annotated Section 36-1-113(g)(4).”
Id. In In re S.S.-G., the trial court had “failed to specify the particular definition of ‘severe
child abuse’ upon which it relie[d].” Id. It did generally cite Tennessee Code Annotated
Section 37-1-602, but again, that statute also contained many definitions of what
constitutes “child sexual abuse.” Id. Even taking these references together, “the trial court
did not specifically list the exact definition(s) it relied upon in reaching its conclusion that
termination of Appellant’s parental rights was warranted on grounds of severe child abuse.”
Id. After considering this Court’s holdings regarding other grounds for termination and
the necessity of specific findings, we concluded that “[w]here the statute provides several
possible definitions for a ground, the trial court must specify the exact definition that it
relies upon in reaching its ultimate conclusion. In the absence of such specificity, this
Court cannot conduct a meaningful appellate review.” Id. Ultimately, we concluded that
because the code sections the trial court relied on contained “numerous definitions” of
severe child abuse and child sexual abuse, “in the absence of specific citation to the exact

       12
            The definition of “severe child abuse” has since been redesignated as subsection (b)(27).
                                                   - 18 -
definition(s) relied upon, we cannot make a meaningful review of the trial court’s
decision.” Id. at *1. The same is true here. The trial court only generally mentioned that
Father “sexually abused” the child and that Mother “failed to protect” her, and it referenced
only 36-1-113(g)(4) and 37-1-102(b)(27). Thus, it is not clear from the order whether the
trial court relied on one of the many offenses listed in definition (C) or some other
definition.

        In In re S.S.-G., the ground of severe child abuse was the only remaining ground for
possibly terminating parental rights, so we vacated and remanded for specific findings by
the trial court. Id. Because the case before us involves four other grounds that we have
already found were proven by clear and convincing evidence, we do not deem it necessary
to remand for further consideration of this ground. See, e.g., In re Adaleigh M., No. E2019-
01955-COA-R3-PT, 2021 WL 1219818, at *9 (Tenn. Ct. App. Mar. 31, 2021) (“Because
four other statutory grounds support termination of Father’s and Mother’s parental rights,
we decline to remand this case for further factual findings on one element of the failure to
manifest ground.”); In re Rosylyn W., No. E2019-01838-COA-R3-PT, 2020 WL 6053523,
at *13 (Tenn. Ct. App. Oct. 13, 2020) (finding “a remand to the Trial Court for further
consideration of this ground to be unnecessary due to our ultimate conclusion affirming
the termination of Father’s parental rights on another ground”). Permanent placement of a
child “‘should not be unnecessarily delayed due to a remand for findings on alternate
grounds.’” In re Adaleigh M., 2021 WL 1219818, at *9 (quoting In re D.L.B., 118 S.W.3d
360, 367 (Tenn. 2003)).13

       Based on the foregoing discussion, we reverse the trial court’s finding that “severe
child abuse” under Tennessee Code Annotated section 36-1-113(g)(4) served as a ground
for termination of Mother’s parental rights.

                                    B. Best Interest of the Children

        Having found that DCS has established at least one ground for termination of
Mother’s parental rights, we must now determine whether termination of Mother’s rights
is in the best interest of the children. See Tenn. Code Ann. § 36-1-113(c); In re Gabriella
D., 531 S.W.3d at 681. At the time DCS filed its petition in May 2020, Tennessee Code
Annotated section 36-1-113(i) listed the following best interest factors:

        (1) Whether the parent or guardian has made such an adjustment of
            circumstance, conduct, or conditions as to make it safe and in the child’s
            best interest to be in the home of the parent or guardian;


        13
          As we previously discussed, Father’s parental rights are not at issue in this appeal. We note,
however, that the trial court’s finding that Father sexually abused L.V.F., his stepdaughter, is not lessened
in anyway.
                                                   - 19 -
       (2) Whether the parent or guardian has failed to effect a lasting adjustment
           after reasonable efforts by available social services agencies for such
           duration of time that lasting adjustment does not reasonably appear
           possible;

       (3) Whether the parent or guardian has maintained regular visitation or other
           contact with the child;

       (4) Whether a meaningful relationship has otherwise been established
           between the parent or guardian and the child;

       (5) The effect a change of caretakers and physical environment is likely to
           have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent or guardian, or other person residing with the parent
           or guardian, has shown brutality, physical, sexual, emotional or
           psychological abuse, or neglect toward the child, or another child or adult
           in the family or household;

       (7) Whether the physical environment of the parent’s or guardian’s home is
           healthy and safe, whether there is criminal activity in the home, or
           whether there is such use of alcohol, controlled substances or controlled
           substance analogues as may render the parent or guardian consistently
           unable to care for the child in a safe and stable manner;

       (8) Whether the parent’s or guardian’s mental and/or emotional status would
           be detrimental to the child or prevent the parent or guardian from
           effectively providing safe and stable care and supervision for the child;
           or

       (9) Whether the parent or guardian has paid child support consistent with the
           child support guidelines promulgated by the department pursuant to § 36-
           5-101.

        “The relevancy and weight to be given each factor depends on the unique facts of
each case.” In re Audrey S., 182 S.W.3d at 878. Although courts are instructed to consider
each factor, a court is not required “to find the existence of each factor before it concludes
that terminating a parent’s rights is in the child’s best interest.” In re Matthew T., No.
M2015-00486-COA-R3-PT, 2016 WL 1621076, at *16 (Tenn. Ct. App. Apr. 20, 2016)
(citing In re Dominique L.H., 393 S.W.3d 710, 719 (Tenn. Ct. App. 2012)). Application
of the best interest factors must be viewed from the perspective of the child, not the parent.
In re Gabriella D., 531 S.W.3d at 681. If the best interest of the child and the interest of
the parent conflict, such conflict must always be resolved in favor of the child. Id. at 681-
                                             - 20 -
82.

        As we have previously discussed, Mother has several unresolved issues, including
continued use of illegal drugs, pending criminal charges, a lack of employment, and an
inability or unwillingness to respond to DCS. Mother has failed to adjust these
circumstances—and in certain instances they have worsened—despite the assistance
provided by DCS. Ms. Cremeans testified that since the children first entered DCS
custody, she met with Mother multiple times to discuss the requirements of the permanency
plans and that she referred Mother to programs to help complete certain requirements. She
also attempted to coordinate with Mother to administer drug screens and to verify the state
of Mother’s employment and suitability of her new home. Many of these efforts were
thwarted by Mother. As a result, we find that factors (1) and (2) weigh in favor of
termination.

         Since L.V.F. and K.E.K. first entered DCS custody, Mother visited the children only
one time. Although at times Mother was prohibited from visiting, Mother made no effort
to lift the February 2020 no contact order. Further, the children do not share a meaningful
relationship with Mother. L.V.F. stated that she is in favor of Mother’s rights being
terminated; the foster mother testified that K.E.K. does not remember anyone except his
siblings and the foster parents, whom he perceives as his parents; and K.G.K. entered DCS
custody when she was only a few days old, making Mother “essentially [a] stranger[]” to
K.G.K. See In re Braelyn S., 2020 WL 4200088, at *21. For similar reasons, removing
the children from their current caretakers and physical environments is likely to cause them
harm. The children are thriving and healthy in their current foster placements. Factors (3),
(4), and (5) also weigh in favor of termination.

       Under factor (6), the older children were removed from the home after allegations
of abuse of L.V.F. by Father, truancy charges regarding L.V.F, and Mother’s drug use. Ms.
Cremeans testified that Mother continued to associate with Father after the children entered
DCS custody. Mother also testified that Father continues to harass her. Although Ms.
Cremeans testified that, at one point, Father continued to reside with Mother, it appears
that he no longer resides in Mother’s home. However, all of the children were adjudicated
dependent and neglected while in Mother’s care. Therefore, factor (6) weighs in favor of
termination.

       When Mother changed residences, Ms. Cremeans stated that she was unable to
verify the suitability of Mother’s new home. Regardless of the physical aspects of
Mother’s new home, it is clear that Mother continues to consume illegal substances,
rendering her consistently unable to care for the children in a safe and stable manner.
Factor (7) weighs in favor of termination.

       There was no proof presented on Mother’s mental or emotional status (other than
her continued drug use). Therefore, we find factor (8) to be inapplicable.
                                         - 21 -
      The record indicates that Mother made a large child support payment in May 2020.
Thereafter, Mother continued to consistently provide child support of varying amounts.
Thus, we find that factor (9) weighs against termination.

      After considering all of the applicable factors from the perspective of the children,
we find that it is in the best interest of the children to terminate Mother’s parental rights.

                                      V.     CONCLUSION

      Based on the foregoing discussion, we affirm the trial court’s findings that DCS has
proven four grounds for termination of Mother’s parental rights by clear and convincing
evidence. However, we reverse the finding of “severe child abuse” as a ground for
termination. We also affirm the finding that it is in the best interest of the children to
terminate Mother’s parental rights. As a result, we affirm the trial court’s order to terminate
Mother’s parental rights to the children.

      This case is remanded to the trial court for such further proceedings as may be
necessary and are consistent with this Opinion. Costs of this appeal are assessed against
Appellant, Jamye K., for which execution may issue if necessary.



                                                     _________________________________
                                                     CARMA DENNIS MCGEE, JUDGE




                                            - 22 -